Judgment modified on the law and the facts, and the award for claimant’s damages increased from $1,145 to $7,500, and as so modified affirmed, with costs and disbursements to claimant. All concur. Claimant has a judgment in the Court of Claims in the amount of $1,145 for an assault committed upon him by a State trooper. He has appealed from the judgment on the ground that the amount awarded was inadequate, and also because his claims for false arrest and slander were disallowed. The State has filed a cross appeal on the grounds that the judgment was contrary to the law and the facts, and that the trial court erred in the admission and exclusion of evidence. The proof clearly indicates that claimant was the victim of a brutal assault, committed upon him by a State trooper in the course of a criminal investigation. There was no justification or provocation whatever for the assault, and the State is liable in damages for the unlawful acts of its servant. Ho errors were committed in the admission of evidence on the trial sufficient to require a reversal of the judgment based on a finding of assault. The claims for false arrest and slander were properly disallowed. The award for compensatory damages is grossly inadequate and should be increased from $1,145 to .$7,500, and as thus modified, the judgment should be affirmed, with costs. Finding of fact Ho. 13, and the second conclusion of law, made by the trial court are hereby reversed. The court hereby finds the requests of claimant submitted to the trial court but rejected by it, numbered 6, 7, 9, 11, 12, 13, 14, 15, 16, 19, 28, 29 and 33. In addition the court finds as a fact that as a result of the assault claimant suffered a painful injury to the gland on the right side of his groin. The court also finds that by reason of the facts in this case claimant has been damaged in the sum of $7,500, and judgment is hereby directed accordingly.